Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “phase relationship between the first and second drive signals is based on target amplitude Vf of the fundamental component of AC power” in claim 13 and claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (Note that Claim 13 and Claim 19 depend on claim 12 and Claim 18. Claim 12 or 18 recites that power supply circuit operable receive AC power having a fundamental component, the power supply circuitry operable to generate the DC power based on AC power. Based on Fig. 1 of Applicant’s specification, power supply circuit (118, Fig. 1A) receives AC power from AC power source (50, Fig. 1A), and the power supply circuit provides DC power to the switching circuitry 116. However, Fig. 1 does not show the AC power from 50 is used to control the phase relationship between the first and second drive signals. Instead, Fig. 1A shows that the AC power from the output Vab of the switching circuitry 116 is used to control the phase relationship between the first and second drive signal).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “142” has been used to designate both sensor and driver in Fig. 1A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3. Claims 9, 10, 11, 14, 15, 17, 19, 20  objected to because of the following informalities:  
Claim 9, line 11, Claim 10, line 7, claim 11, line 1, claim 14, line 2, Claim 15, line 2, “the characteristics of power” should be “the characteristic of power of the DC power—
Claim 17, line 12, “the characteristics of power” should be “the characteristic of power of the DC power—
Claim 19, line 4, “the characteristics of power” should be “the characteristic of power of the DC power--
Claim 20, line 2, “the characteristics of power” should be “the characteristic of power of the DC power--
Claim 20, line 2,” the controller (140)” should be – the controller--
Appropriate correction is required.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-2, 6, 8-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
KANOUDA (WO2013128641A1) in view of Amin (Power Decoupling Control of the Bidirectional Converter to Eliminate the Double Line Frequency Ripple, 2018)
With regard to claim 1, KANOUDA teaches that a wireless power transfer (WPT) system for wirelessly providing AC power (see title) to an electric vehicle (see page 3, para 2) or a plug-in electric vehicle, the WPT system comprising:
an off-board module comprising:
a DC-link capacitor bank (C11, Fig. 12) to facilitate providing, during operation of the WPT system, a DC voltage (DC on C11, Fig. 12);
a voltage sensor (e.g., 21, Fig. 12 see abstract 21 is a voltage detect means) to measure the DC voltage across the DC-link capacitor bank (e.g., C11, Fig. 12) as a DC voltage signal VDC(t) (see page 5 of translation, last para, 21 detects DC link voltage vdc);
an H-bridge (Q1-Q4, Fig. 12)  having a first phase leg ( e.g., Q1, Q2, Fig. 12) and a second phase leg (Q3, Q4, Fig. 12) , the H-bridge coupled with the DC-link capacitor bank ( e.g., C11, Fig. 12) and configured to convert the DC voltage ( input to Q1-Q4, Fig. 12)  to a high-frequency AC voltage ( output Q1-Q4, Fig. 12) ( also see page 3 of translation, para3, para 4 high frequency power from power supply side) ( Note that para [0003] of Applicant’s specification describes that high-frequency (˜85 kHz) AC voltage at the input)
control circuitry configured to:
receive the DC voltage signal VDC(t) from the voltage sensor (e.g., 21, Fig. 12),
generate a driving signal for driving the H-bridge (e.g., 311 generates the drive signal for Q1-Q4, Fig. 12), and
apply a first instance of the driving signal to the first phase leg (drive signal to Q1, Q2, Fig. 12), and a second instance of the driving signal to the second phase leg (drive signal to Q3, Q4, Fig. 12)
KANOUDA does not explicitly teach a DC voltage with a ripple where the first and second instances of the driving signal have a relative phase shift α(t) that varies nonlinearly with the DC voltage signal VDC(t).
However, Amin teaches a DC voltage with a ripple ( VDC ripple, see page 64, col 1, last 2 paras) the first and second instances of the driving signal have a relative phase shift α(t) (phase shift at gate G1-G4 Fig. 1) that varies nonlinearly ( see Fig. 1, and Fig. 4 the phase shifter at gate G1-G4 varies non-linearly with Vlink_fdk in Fig. 1 or Vdc_link in Fi. 4 with the DC voltage signal VDC(t) (Vlink_fdk Fig. 1 or Vdc_link in Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the KANOUDA , to configure the first and second instances of the driving signal to  have a relative phase shift α(t) that varies nonlinearly with the DC voltage signal VDC(t), as taught by Amin, in order to eliminate the double line frequency ripple at the front-end converter without additional hardware ( abstract), reduce the cost , extend the lifespan of the system ( conclusion) power conversion system.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a range for high frequency AC signal such as about 85 KHz since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, even the value of the high frequency AC signal changes, the functionality of the system does not change.
 	With regard to claim 2,  the combination of KANOUDA  and Amin teaches all the limitations of claim 1, Amin further teaches wherein the control circuitry comprises a microcontroller  ( see page 62, col 2, last para of introduction, voltage-feedback controller, and Fig. 1) configured to implement have a relative phase shift α(t) (phase shift at gate G1-G4 Fig. 1) that varies nonlinearly ( see Fig. 1, and Fig. 4 the phase shifter at gate G1-G4 is non-linear  with Vlink_fdk in Fig. 1 or Vdc_link in Fig. 4) with the DC voltage signal VDC(t) (Vlink_fdk, Fig. 1 or Vdc_link in Fig. 4). 
With regard to claim 6, the combination of KANOUDA and Amin teaches all the limitations of claim 1.
	Admin teaches wherein, for a system power rating of 5kW ( inverter output power 5KW, page 64, first para under 3 Simulation and Experiment results, page 64, col 1) , and for a DC voltage with a nominal value in a voltage range of 350-800 V ( Vdc_link=400, page 64, col 1, first para under 3 Simulation and Experiment results) and a ripple of ±10% (80/400=20%, page 64, col 1, second para under 3 Simulation and Experiment results, ripple component are 80V at 5KW) capacitance of the DC-link capacitor bank is in a capacitance range of 2-4 mF ( Cdc_link=400uF, first para under 3 Simulation and Experiment results).
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify admin to configure for a WPT system power rating of 100 kW, and for a DC voltage with a nominal value in a voltage range of 350-800 V and a ripple of ±10%, capacitance of the DC-link capacitor bank is in a capacitance range of 2-4 mF, to satisfy the user’s specific needs at certain power rating, and improve the user experience. And it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, the change of the system’s parameter does not change the functionality of the system.
	With regard to claim 8, the combination of KANOUDA and Amin teaches all the limitations of claim 1, Kanouda further teaches the off-board module comprises transmitter circuitry comprising a primary coil (e.g., N1, Fig. 12) configured to wirelessly transmit the high-frequency AC voltage( output of N1, Fig. 12), and the WPT system comprises an on-board module comprising a pick-up coil ( N2, Fig. 12) configured to receive the high-frequency AC voltage when the primary coil and the pick-up coil are disposed proximal to each other ( see N1 and N2 proximal to each other, Fig. 12).
With regard to claim 9, Kanouda teaches a system for wirelessly transferring power to a remote device, the system comprising:
a transmitter (e.g. N1, Fig. 12) configured to wirelessly transmit power to a receiver ( N2, Fig. 12) of the remote device ( e.g., 303, Fig. 12);
switching circuitry (e.g., Q1-Q4, Fig. 12)  coupled to the transmitter ( e.g., N1, Fig. 12), the switching circuitry ( e.g., Q1-Q4, Fig. 12)  configured to receive DC power ( input of Q1-Q4, Fig. 12) , the switching circuitry ( e.g., Q1-Q4, Fig. 12) configured to apply input power to the transmitter ( e.g., N1, Fig. 12) based on the DC power, the switching circuitry including a first switch ( e.g., Q1, Fig. 12) controlled by a first drive signal  ( gate signal of Q1, Fig. 12) and a second switch  ( e.g., Q3, Fig. 12) controlled by a second drive signal ( gate signal of Q3, Fig. 12) ;
a sensor (e.g., 21, Fig. 12) configured to detect a characteristic of power of the DC power; and
a controller (e.g., 311, Fig. 12) operably coupled to the switching circuitry ( e.g., Q1-Q4, Fig. 12)  and the sensor ( e.g., 21, Fig. 12) , the controller ( e.g., 311, Fig. 12) configured to direct operation of the switching circuitry ( e.g., Q1-Q4, Fig. 12)  to apply the input power to the transmitter ( e.g., N1, Fig. 12)  based on the DC power.
KANOUDA does not teach the controller configured to vary a phase relationship between the first and second drive signals based on the characteristic of power sensed by the sensor (with respect to the DC power received by the switching circuitry 
However, Amin teaches the controller (average voltage control loop, Fig. 1) configured to vary a phase relationship (phase shift of G1-G4 Fig. 1) between the first  ( drive signal to G1, Fig. 1)and second drive signals ( drive signal to G2, Fig. 1) based on the characteristic of power sensed by the sensor (Vlink_fdk, Fig. 1, Vdc_link, Fig. 4)with respect to the DC power received by the switching circuitry ( G1-G4, Fig. 1) ( see Fig. 1, Fig. 4, phase shift of G1 and G2 based on Vlink_fdk in Fig. 1, Vdc_link in Fig. 4 )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the KANOUDA, to vary a phase relationship between the first and second drive signals based on the characteristic of power sensed by the sensor with respect to the DC power received by the switching circuitry , as taught by Amin, in order to eliminate the double line frequency ripple at the front-end converter without additional hardware ( abstract), reduce the cost , extend the lifespan of the system ( conclusion) power conversion system.
With regard to claim 10, the combination of KANOUDA and Amin teaches all the limitations of claim 9, Kanouda further teaches the switching circuitry includes a third switch ( e.g.,Q2, Fig. 12)  and a fourth switch ( e.g., Q4, Fig. 12)) controlled respectively by third and fourth drive signals ( gate signal of Q2 and Q4, Fig. 12) the first switch and the third switch define a first phase leg ( Q1 and Q2 are in the first phase leg, Fig. 12)
the second switch and the fourth switch define a second phase leg ( Q3, Q4 are in the second phase leg, Fig. 12); Amin teaches  and the controller  ( e.g., voltage control loop, Fig. 1), is configured to vary a phase relationship ( phase shift of G1-G4 Fig. 1) between the first phase leg ( e.g., G1,G2, Fig. 1) and the second phase leg ( G3,G4, Fig. 1) based on the characteristic of power sensed by the sensor with respect to the DC power (Vlink_FBK, Fig. 1 or Vdc_link, Fig. 4,  Kanouda teaches about sensor sense the dc power at the input of switching circuit)received by the switching circuitry ( e.g., G1-G4, Fig. 1) ( Fig. 1 of Admin teaches control the phase shift of the first phase leg ( G1, G2) and the second phase leg ( G3,G4)) .
With regard to claim 11, the combination of KANOUDA and Amin teaches all the limitations of claim 9, KANOUDA further teaches wherein the characteristic of power is a DC voltage( 21 measures the input DC voltage of Q1-Q4, Fig. 12)configured of the DC power received by the switching circuitry ( e.g., Q1-Q4, Fig. 12)
With regard to claim 12, the combination of KANOUDA and Amin teaches all the limitations of claim 9, Kanouda further teaches power supply circuitry (e.g.,  D11-D14, Fig. 12) operable to receive AC power having a fundamental component ( fundamental component signal from 107, Fig. 12) , the power supply circuitry ( D11-D14, Fig. 12) operable to generate the DC power ( output of D11-D14, Fig. 12) based on the AC power ( e.g., AC power from 107, Fig. 12,).
With regard to claim 16, the combination of KANOUDA and Amin teaches all the limitations of claim 9,  Kanouda further teaches a receiver  ( N2, Fig. 12) operable to receive power inductively transferred from the transmitter ( N1 Fig. 12) wherein the receiver is provided in the remote device ( 303, Fig. 12) and operable to supply power to a load of the remote device ( 8, Fig. 12).
 	With regard to claim 17, KANOUDA teaches a wireless power supply for supplying power to a remote device, the wireless power supply comprising:
a transmitter (e.g. N1, Fig. 12) configured to wirelessly transmit power to a receiver ( N2, Fig. 12) of the remote device ( e.g., 303, Fig. 12);
switching circuitry (e.g., Q1-Q4, Fig. 12)  coupled to the transmitter ( e.g., N1, Fig. 12), the switching circuitry ( e.g., Q1-Q4, Fig. 12)  configured to receive DC power ( input of Q1-Q4, Fig. 12) , the switching circuitry ( e.g., Q1-Q4, Fig. 12) configured to apply input power to the transmitter ( e.g., N1, Fig. 12) based on the DC power, the switching circuitry including a first switch ( e.g., Q1, Fig. 12) controlled by a first drive signal  ( gate signal of Q1, Fig. 12) and a second switch  ( e.g., Q3, Fig. 12) controlled by a second drive signal ( gate signal of Q3, Fig. 12) ;
a sensor (e.g., 21, Fig. 12) configured to detect a characteristic of power of the DC power; and
a controller (e.g., 311, Fig. 12) operably coupled to the switching circuitry ( e.g., Q1-Q4, Fig. 12)  and the sensor ( e.g., 21, Fig. 12) , the controller ( e.g., 311, Fig. 12) configured to direct operation of the switching circuitry ( e.g., Q1-Q4, Fig. 12)  to apply the input power to the transmitter ( e.g., N1, Fig. 12)  based on the DC power.
KANOUDA does not teach the controller configured to vary a phase relationship between the first and second drive signals based on the characteristic of power sensed by the sensor (with respect to the DC power received by the switching circuitry 
However, Amin teaches the controller (average voltage control loop, Fig. 1) configured to vary a phase relationship (phase shift of G1-G4 Fig. 1) between the first  ( drive signal to G1, Fig. 1)and second drive signals ( drive signal to G2, Fig. 1) based on the characteristic of power sensed by the sensor (Vlink_fdk, Fig. 1, Vdc_link, Fig. 4)with respect to the DC power received by the switching circuitry ( G1-G4, Fig. 1) ( see Fig. 1, Fig. 4, phase shift of G1 and G2 based on Vlink_fdk in Fig. 1 Vdc_link  in Fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the KANOUDA, to vary a phase relationship between the first and second drive signals based on the characteristic of power sensed by the sensor with respect to the DC power received by the switching circuitry , as taught by Amin, in order to eliminate the double line frequency ripple at the front-end converter without additional hardware ( abstract), reduce the cost , extend the lifespan of the system ( conclusion) power conversion system.
With regard to claim 18, the combination of KANOUDA and Amin teaches all the limitations of claim 17, KANOUDA further teaches power supply circuitry (e.g., D11-D14, Fig. 12) operable to receive AC power having a fundamental component ( AC from 107, Fig. 12,) , the power supply circuitry ( D11-D14, Fig. 12) operable to generate the DC power ( output of D11-D14, Fig. 12) based on the AC power ( e.g., AC from 107, Fig. 12).

5. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
KANOUDA (WO2013128641A1) in view of Amin (Power Decoupling Control of the Bidirectional Converter to Eliminate the Double Line Frequency Ripple, 2018)in further view of Lu (US 20200290461 A1)
With regard to claim 3, the combination of KANOUDA and Amin teaches about all the limitations of claim 1, but not the relative phase shift α(t) is based on a target amplitude Vf of a fundamental component of the high-frequency AC voltage.
However, Lu teaches wherein the relative phase shift α(t) is based on a target amplitude Vf [0032] output a target output voltage that is defined by a target amplitude and a target frequency) of a fundamental component of the high-frequency AC voltage (the gate signal of the inverter is controlled to output a target output [0032], and Amin teaches about the phase shift of the inverter is controlled through reference parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the relative phase shift α(t) is based on a target amplitude Vf of a fundamental component of the high-frequency AC voltage, as taught by Lu in order to control the inverter to achieve the desired output voltage of the inverter, satisfy the user’s needs and improve the user’s satisfaction.

6. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
KANOUDA (WO2013128641A1), Amin (Power Decoupling Control of the Bidirectional Converter to Eliminate the Double Line Frequency Ripple, 2018) and Lu (US 20200290461 A1) in further view of Kai (WO2013179763A1)
With regard to claim 4, the combination of Kanouda, Amin and Lu teaches all the limitations of claim 3, but not a frequency of the fundamental component of the high-frequency AC voltage is 22 kHz or 85 kHz.
However, Kai teaches a frequency of the fundamental component of the high-frequency AC voltage is 22 kHz or 85 kHz (page 4 of translation para 4, several K to 100 Khz)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 3, to configure a frequency of the fundamental component of the high-frequency AC voltage is 22 kHz or 85 kHz, as taught by Kai, in order to operate in a desired range of the user and improve the user’s experience. And the court has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.). Here, the claimed value 22 KHz or 85KHz is insides range disclosed by Kai (several K to 110 Khz), therefore a prima facie case of obviousness exists.

7. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
KANOUDA (WO2013128641A1) and Amin (Power Decoupling Control of the Bidirectional Converter to Eliminate the Double Line Frequency Ripple, 2018) in further view of Lee (KR20110131805A)
With regard to claim 7, the combination of Kanouda and Amin teaches all the limitations of claim 6, Amin further teaches the DC-link capacitor comprises a capacitor having capacitance of 400 uF ( see page 64, col 1, first para under 3. SIMULATION AND EXPERIMENTAL RESULTS)
 	However, Lee teaches wherein the DC-link capacitor bank comprises 1 film capacitor (118 is film capacitor, Fig. 1, page 6 of translation, para 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 6, to configure the DC-link capacitor bank comprise the film capacitor, as taught by Lee, because it is known in the art that film capacitor has higher insulation resistance, lower dissipation factor, high-current carrying capabilities and better capacitance stability, which improve the system’s performance.
 In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure the DC-link capacitor bank comprises 10-20 film capacitors each having a capacitance of about 220 μF in order to satisfy the user’s specific needs, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, the change of the number and the value of the film capacitors does not change the functionality of the system.

8. Claims 13-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
KANOUDA (WO2013128641A1) and Amin (Power Decoupling Control of the Bidirectional Converter to Eliminate the Double Line Frequency Ripple, 2018) in further view of Hirota (US20150372584A1)
With regard to claim 13, the combination of Kanouda and Amin teaches all the limitations of claim 12, but not wherein the phase relationship between the first and second drive signals is based on a target amplitude Vf of the fundamental component of the AC power.
However, Hirota teaches the phase relationship between the first and second drive signals (see control circuit 9 determines the drive signal of 61-64 based on detected voltage of 90s, Fig. 1) is based on a target amplitude Vf of the fundamental component of the AC power ( AC voltage detected by 90 a, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12, to configure the phase relationship between the first and second drive signals to be based on a target amplitude Vf of the fundamental component of the AC power, as taught by Hirota, in order to control the switching circuit based on AC input voltage to reduce the ripple current ( [0038] of Hirota) to the output and improve the performance of the system.
With regard to claim 14, the combination of Kanouda, Amin and Hirota teaches all the limitations of claim 13.
KANOUDA does not explicitly teach the phase relationship between the first and second drive signals is varied nonlinearly as a function of the characteristic of power sensed by the sensor with respect to the DC power received by the switching circuitry.
However, Amin teaches the phase relationship between the first and second drive signals (phase shift at gate G1-G4 Fig. 1)is varied nonlinearly as a function of the characteristic of power sensed by the sensor with respect to the DC power received by the switching circuitry(Vlink_fdk, Fig. 1 or Vdc_link in Fig. 4). (see Fig. 1, and Fig. 4 the phase shifter at gate G1-G4 varies non-linearly with Vlink_fdk, Fig. 1 or Vdc_link in Fig. 4) with the DC voltage signal VDC(t) (Vlink_fdk, Fig. 1 or Vdc_link in Fig. 4, and Kanouda teaches about the sensor to sense the dc voltage as discussed above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 13 , to configure the first and second instances of the driving signal to  have a relative phase shift α(t) that varies nonlinearly as a function of the characteristic of power sensed by the sensor with respect to the DC power received by the switching circuitry, as taught by Amin, in order to eliminate the double line frequency ripple at the front-end converter without additional hardware ( abstract), reduce the cost , extend the lifespan of the system ( conclusion) power conversion system.
With regard to claim 19, the combination of Kanouda and Amin teaches all the limitations of claim 18.
KANOUDA does not explicitly the phase relationship between the first and second drive signals is based on a target amplitude Vf of the fundamental component of the AC power, and the phase relationship between the first and second drive signals is varied nonlinearly as a function of the characteristic of power sensed by the sensor with respect to the DC power received by the switching circuitry.
 Amin teaches the phase relationship between the first and second drive signals (phase shift at gate G1-G4 Fig. 1)is varied nonlinearly as a function of the characteristic of power sensed by the sensor with respect to the DC power received by the switching circuitry(Vlink_fdk Fig. 1 or Vdc_link in Fig. 4). (see Fig. 1, and Fig. 4 the phase shifter at gate G1-G4 varies non-linearly with Vlink_fdk Fig. 1 or Vdc_link in Fig. 4) with the DC voltage signal VDC(t) (Vlink_fdk, Fig. 1 or Vdc_link in Fig. 4, and Kanouda teaches about the sensor to sense the dc voltage as discussed above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 18 , to configure the first and second instances of the driving signal to  have a relative phase shift α(t) that varies nonlinearly as a function of the characteristic of power sensed by the sensor with respect to the DC power received by the switching circuitry, as taught by Amin, in order to eliminate the double line frequency ripple at the front-end converter without additional hardware ( abstract), reduce the cost , extend the lifespan of the system ( conclusion) power conversion system.
In addition, Hirota teaches the phase relationship between the first and second drive signals (see control circuit 9 determines the drive signal of 61-64 based on detected voltage of 90 a, Fig. 1) is based on a target amplitude Vf of the fundamental component of the AC power ( AC voltage detected in 90 a, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanouda and Amin, to configure the phase relationship between the first and second drive signals to be based on a target amplitude Vf of the fundamental component of the AC power, as taught by Hirota, in order to control the switching circuit based on AC input voltage to reduce the ripple current ( [0038] of Hirota) to the output and improve the performance of the system.


  Allowable Subject Matter 
9. Claims 5, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 5, 15 and 20, the prior art of record fails to teach the claimed circuit connections and functions: the prior art of record fails to teach or suggest wherein the relative phase shift α(t) varies nonlinearly with the DC voltage signal VDC(t) in accordance with 

    PNG
    media_image1.png
    62
    148
    media_image1.png
    Greyscale

where Vf is a target amplitude of a fundamental component of the high-frequency AC voltage in combination with other limitations of claim.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chao (US20170279307A1) teaches about control the phase leg through the dc voltage
Fells (US 2014/0339916 A1) teaches about a wireless power transmitter with sensor to control the switch
Li (CN-108023411-A1) teaches about a wireless power system with the sensor sense dc input of the inverter to control the driving signal of the inverter.
Mi (US 20150015197 A) teaches about wireless power transfer for the car.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836